United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1303
                         ___________________________

                               Rodrigo Flores Flores

                             lllllllllllllllllllllPetitioner

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: November 26, 2013
                            Filed: November 29, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      El Salvadoran citizen Rodrigo Flores Flores petitions for review of an order of
the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
denial of asylum and withholding of removal. After careful consideration, we
conclude that we lack jurisdiction to review the BIA’s denial of asylum, because that
denial was based on an unexcused delay in filing the asylum application. See 8
U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975, 989 (8th Cir. 2004). As to the
BIA’s denial of withholding of removal, we conclude that it was supported by
substantial evidence on the record as a whole. See De Castro-Gutierrez v. Holder,
713 F.3d 375, 379-81 (8th Cir. 2013) (substantial-evidence standard for denial of
withholding of removal); Gaitan v. Holder, 671 F.3d 678, 682 (8th Cir.)
(El Salvadoran males who have rejected or resisted membership in gang did not
constitute particular social group for purposes of removal relief), cert. denied, 133
S. Ct. 526 (2012); Malonga v. Mukasey, 621 F.3d 757, 766 (8th Cir. 2010) (harm
arising from general conditions such as anarchy, civil war, or mob violence will not
ordinarily support claim of persecution). Accordingly, we deny the petition for
review. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-